DETAILED ACTION
RE: Loo et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 3/8/2021 is acknowledged and entered. New claims 69-86 have been added. Claims 49-53, 56-57, 59, 62-64, 67 and 68 have been amended.
3.	Applicant’s supplemental response filed on 4/20/2021 is acknowledged and entered. Claims 56-58, 62-64, 72-74, 78-80 and 85 have been amended.
4.	Claims 49-86 are pending. Claims 1-48 are canceled.
5.	Claims 49-86 are under examination.

Objections and Rejections Withdrawn
6.	All objections and rejections set forth in the office action mailed on 11/9/2020 except the double patenting rejection are withdrawn in view of applicant’s amendments to the drawings, specification and the claims. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	The supplemental response states that Applicant will submit a terminal disclaimer as soon as possible.
	Since applicant has not submitted a terminal disclaimer, the rejection of claims 49-68 is maintained for the reasons of record.
Regarding new claims 69-86, claims 1-115 of copending Application No. 16/469,494 disclose an immunoconjugate comprising an anti-ADAM9 antibody, wherein said antibody comprises a VH of SEQ ID NO:17 and a VL of SEQ ID NO: 55 or 56, a VH of SEQ ID NO:18 and a VL of SEQ ID NO:56, a VH of SEQ ID NO:19 and a VH of SEQ ID NO:57 (claims 18-19), and a method of treating a subject having a non-small cell lung cancer comprising administering to the subject the immunoconjugate.  The amino acid sequences of SEQ ID NOs: 17, 18, 19, 55, 56 and 57 are 100% identical to the amino acid sequences of instant SEQ ID NOs: 17, 18, 19, 55, 56 and 57, respectively.

Conclusion
9.	No claims are allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HONG SANG/Primary Examiner, Art Unit 1643